                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ARCH INSURANCE CO., a Missouri                          CASE NO. C18-1591-JCC
     corporation,
10
                                                             ORDER
11                             Plaintiff,
            v.
12
     SAFECO INSURANCE COMPANY OF
13   AMERICA, a New Hampshire corporation, et
     al.,
14

15                             Defendants.

16

17          This matter comes before the Court on Defendant Safeco Insurance Company of
18   America’s motion to compel (Dkt. No. 46). Having thoroughly considered the parties’ briefing
19   and the relevant record, the Court finds oral argument unnecessary and hereby GRANTS in part
20   and DENIES in part the motion for the reasons explained herein.
21   I.     BACKGROUND
22          The Court set forth the facts of this case in a previous order and will not repeat them here.
23   (See Dkt. No. 45.) Trial in this matter is presently scheduled for March 9, 2020. (See Dkt. No.
24   18.) Pursuant to the Court’s scheduling order, discovery closed on November 10, 2019 and the
25   parties were required to participate in mediation no later than November 22, 2019. (See id.)
26          On August 28, 2019, Defendant Safeco served Plaintiff with interrogatories and requests


     ORDER
     C18-1591-JCC
     PAGE - 1
 1   for production seeking discovery related to the costs Plaintiff incurred in defending the

 2   underlying lawsuits. (See Dkt. Nos. 46 at 3, 47 at 2, 47-1 at 1–17.) Plaintiff failed to timely

 3   respond to Defendant Safeco’s discovery requests. (See Dkt. Nos. 46 at 3–4, 47 at 2.) On

 4   October 7, 2019, the parties met and conferred by telephone pursuant to Western District of

 5   Washington Local Civil Rule 37(a)(1) to discuss the discovery requests; Plaintiff’s counsel did

 6   not explain Plaintiff’s failure to respond to the discovery requests and Defendant Safeco’s

 7   counsel stated that a motion to compel would be filed. (See Dkt. Nos. 46 at 4, 47 at 2.) On

 8   October 8, 2019, the parties participated in mediation without the benefit of Defendant Safeco’s
 9   requested discovery. (See Dkt. No. 47 at 2.)
10          On October 14, 2019, Defendant Safeco filed the instant motion to compel, seeking an
11   order compelling Plaintiff to respond to the August 28 discovery requests and a finding that
12   Plaintiff waived any objections to the requests. (See Dkt. No. 46.) Defendant Safeco also sought
13   sanctions against Plaintiff, including dismissal of Plaintiff’s complaint and an award of
14   Defendant Safeco’s reasonable expenses pursuant to Federal Rule of Civil Procedure
15   37(a)(5)(A). (See generally id.)
16          On October 25, 2019, Plaintiff provided written responses, objections, and 1,877 pages of
17   documents to Defendant Safeco. (See Dkt. Nos. 49 at 4, 50 at 2.) It appears that Plaintiff has
18   withheld several documents and has redacted several of the documents it disclosed. (See Dkt.

19   Nos. 51 at 2–3, 52 at 2.) Plaintiff has not provided Defendant with a privilege log for the

20   redactions or withheld documents. (See Dkt. No. 52 at 2.) 1 In its response to Defendant Safeco’s

21   motion to compel, Plaintiff argues that it has complied with its discovery obligations and that

22   sanctions should not be imposed now that it has provided discovery. (See generally Dkt. No. 49.)

23   In its reply, Defendant Safeco asserts that Plaintiff’s discovery responses are incomplete and

24
            1
              Plaintiff asserts that it disclosed the total amount of its defense costs in May 2019, when
25   Duska Roos declared that Plaintiff incurred $843,388.29 in defense costs in the underlying
     lawsuits. (See id. at 4 n.2) (citing Dkt. No. 38 at 4). Roos did not provide documentation
26   supporting Plaintiff’s claimed costs. (See generally Dkt. Nos. 38, 38-1.)

     ORDER
     C18-1591-JCC
     PAGE - 2
 1   reiterates its request for sanctions. (See generally Dkt. No. 51.)

 2   II.    DISCUSSION

 3          A.      Motion to Compel

 4          Discovery motions are strongly disfavored. “Parties may obtain discovery regarding any

 5   nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

 6   needs of the case.” Fed. R. Civ. P. 26(b)(1). A party subject to a discovery request must respond

 7   with answers and any objections within 30 days after being served. See Fed. R. Civ. P. 33(b)(2);

 8   Fed. R. Civ. P. 34(b)(2). “It is well established that a failure to object to discovery requests
 9   within the time required constitutes a waiver of any objection.” Richmark Corp. v. Timber
10   Falling Consultants, 959 F.2d 1468, 1473 (9th Cir. 1992). “This is true even of an objection that
11   the information sought is privileged.” Davis v. Fendler, 650 F.2d 1154, 1160 (9th Cir. 1981).
12   Waiver applies equally to interrogatories, withheld documents, and requests for production. See
13   Bussiere v. Softmart Commercial Servs., Inc., Case No. C08-1461-RSM, Dkt. No. 31 at 2 (W.D.
14   Wash. June 2009) (collecting cases and other authorities).
15          If requested discovery is not answered, the requesting party may move for an order
16   compelling such discovery. Fed. R. Civ. P. 37(a)(1). The Court has broad discretion to decide
17   whether to compel disclosure of discovery. Phillips ex rel. Estates of Byrd v. General Motors
18   Corp., 307 F.3d 1206, 1211 (9th Cir. 2002).

19          Defendant Safeco served its discovery requests on Plaintiff on August 28, 2019, and

20   Plaintiff’s responses, including objections, were due 30 days thereafter. See Fed. R. Civ. P.

21   33(b)(2); Fed. R. Civ. P. 34(b)(2); (Dkt. Nos. 46 at 3, 47 at 2, 47-1 at 1–17.) Plaintiff did not

22   provide its responses until October 25, 2019, well after the deadline mandated by the Federal

23   Rules of Civil Procedure. (See Dkt. Nos. 49 at 4, 51 at 2–3.) Plaintiff thus waived any objections,

24   including those based on privilege, to Defendant Safeco’s August 28, 2019 discovery requests.

25   See Richmark Corp., 959 F.2d at 1473; Davis, 650 F.2d at 1160; Bussiere, Case No. C08-1461-

26   RSM, Dkt. No. 31 at 2. Therefore, Defendant Safeco’s motion to compel is GRANTED on this


     ORDER
     C18-1591-JCC
     PAGE - 3
 1   ground. Plaintiff must fully respond to Defendant Safeco’s August 28, 2019 discovery requests

 2   to the extent it did not do so because of its objections.

 3          B.      Sanctions

 4                  1. Dismissal of Case

 5          “If a party . . . fails to obey an order to provide or permit discovery . . . the court where

 6   the action is pending may issue further just orders. They may include . . . dismissing the action or

 7   proceeding in whole or in part.” Fed. R. Civ. P. 37(b)(2)(A)(v). “A terminating sanction, whether

 8   default judgment against a defendant or dismissal of a plaintiff’s action, is very severe.”
 9   Connecticut Gen. Life Ins. Co. v. New Images of Beverly Hills, 482 F.3d 1091, 1096 (9th Cir.
10   2007). In evaluating whether dismissal is appropriate, the district court weighs “(1) the public's
11   interest in expeditious resolution of litigation, (2) the court’s need to manage its dockets, (3) the
12   risk of prejudice to the party seeking sanctions, (4) the public policy favoring disposition of cases
13   on their merits, and (5) the availability of less drastic sanctions.” Hyde & Drath v. Baker, 24 F.3d
14   1162, 1166 (9th Cir. 1994) (citing Wanderer v. Johnson, 910 F.2d 652, 656 (9th Cir. 1990). After
15   weighing the factors, the district court determines whether the party’s behavior demonstrates
16   willfulness, bad faith, or fault. Id. (citing Fjelstad v. Am. Honda Motor Co., 762 F.2d 1334, 1341
17   (9th Cir. 1985)).
18          The circumstances presented in the present motion do not justify the heavy sanction of

19   dismissal of Plaintiff’s complaint. While Plaintiff failed to comply with the deadline set forth by

20   the Federal Rules of Civil Procedure, Plaintiff ultimately produced responsive discovery and has

21   not yet failed to obey an order of the Court to provide or permit discovery. See Fed. R. Civ. P.

22   37(b)(2)(A)(v). Further, a lesser sanction than dismissal is available: an order compelling

23   Plaintiff to produce all discovery responsive to Defendant’s discovery requests at issue, without

24   objections. See Hyde & Drath, 24 F.3d 1166; supra Section II.B.1. Moreover, Defendant Safeco

25   has not established that Plaintiff’s behavior in discovery overcomes the public policy favoring

26   disposition of cases on their merits. See Hyde & Drath, 24 F.3d 1166; (Dkt. Nos. 46 at 9–10, 51


     ORDER
     C18-1591-JCC
     PAGE - 4
 1   at 4–6.) Therefore, Defendant Safeco’s motion to compel is DENIED on this ground.

 2          Defendant Safeco also briefly argues that dismissal is warranted because Plaintiff has

 3   failed to prosecute its case, citing Plaintiff’s decision to forego affirmative discovery or

 4   depositions in support of its case. See Fed. R. Civ. P. 41(b); (Dkt. Nos. 46 at 5, 7; 51 at 6.) But

 5   Plaintiff has taken a number of affirmative actions in this case, including opposing Defendants’

 6   motions for partial summary judgment and producing discovery to Defendants. (See Dkt. Nos.

 7   35, 46 at 3–4, 49 at 1.) The Court declines to find that Plaintiff’s behavior in this case, including

 8   its decision to forego discovery benefiting itself, merits dismissal under Federal Rule of Civil
 9   Procedure 41(b). Therefore, Defendant Safeco’s motion to compel is DENIED on this ground.
10                  2. Reasonable Expenses

11          If a party provides requested discovery only after the opposing party files a motion to

12   compel, “the court must, after giving an opportunity to be heard, require the party or deponent

13   whose conduct necessitated the motion . . . to pay the movant’s reasonable expenses incurred in

14   making the motion, including attorney’s fees.” Fed. R. Civ. P. 37(a)(5)(A). The court cannot

15   order such payment “if the movant filed the motion before attempting in good faith to obtain the

16   disclosure or discovery without court action,” the nondisclosure was substantially justified, or

17   “other circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(a)(5)(A)(i)–(iii).

18          It is undisputed that Plaintiff provided its written answers, objections, and responsive

19   documents in response to Defendant Safeco’s August 28, 2019 discovery requests after

20   Defendant Safeco filed the instant motion to compel. (See Dkt. Nos. 46 at 1, 49 at 1, 51 at 2–3.)

21   Defendant Safeco has certified that it met and conferred with Plaintiff in good faith pursuant to

22   Local Civil Rule 37(a)(1) prior to bringing the instant motion to compel. (See Dkt. Nos. 46 at 4,

23   47 at 2.) And in its response to Defendant Safeco’s motion to compel, which explicitly sought an

24   award of Defendant Safeco’s reasonable expenses pursuant to Federal Rule of Civil Procedure

25   37(a)(5)(A), Plaintiff has not argued that its nondisclosure was substantially justified or pointed

26   to circumstances that would make an award of Defendant Safeco’s reasonable expenses unjust.


     ORDER
     C18-1591-JCC
     PAGE - 5
 1   (See Dkt. No. 46 at 10; see generally Dkt. No. 49.) Thus, the Court finds that Defendant Safeco

 2   is entitled to an award of its reasonable expenses in making its motion to compel pursuant to

 3   Federal Rule of Civil Procedure 37(a)(5)(A), and Defendant Safeco’s motion to compel is

 4   GRANTED on this ground. Defendant Safeco shall file a motion for attorney fees setting forth

 5   its expenses incurred in making the present motion to compel within seven days of the issuance

 6   of this order.

 7   III.    CONCLUSION

 8           For the foregoing reasons, Defendant Safeco’s motion to compel (Dkt. No. 46) is
 9   GRANTED in part and DENIED in part. Plaintiff is ORDERED to produce all discovery
10   responsive to Defendant Safeco’s August 28, 2019 discovery requests within 14 days of the date
11   this order is issued. Defendant Safeco shall file a motion for attorney fees setting forth its
12   reasonable expenses incurred in making its motion to compel within seven days of the date this
13   order is issued.
14           DATED this 5th day of December 2019.




                                                            A
15

16

17
                                                            John C. Coughenour
18                                                          UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26


     ORDER
     C18-1591-JCC
     PAGE - 6
